Exhibit 10.1
unisyssytcmykredba49.jpg [unisyssytcmykredba49.jpg]     katiesignaturea02.jpg
[katiesignaturea02.jpg]




April 23, 2019


Michael Thomson
801 Lakeview Drive, Suite 100
Blue Bell, PA 19422


Dear Mike,
As a key member of the Unisys Team, we would like to ensure the continued
availability of your full-time services to Unisys through at least April 26,
2020. Accordingly, Unisys is pleased to inform you that you will be eligible to
receive a special incentive bonus in accordance with the terms of this letter.
Your special incentive bonus will be in addition to (and will not be in lieu of)
any annual bonus or other incentive compensation amounts you may otherwise be
entitled to receive from the Company.
Subject to the terms and conditions of this Agreement, you will be eligible to
receive a payment in the total gross amount of $225,000.00, if you remain
employed on April 26, 2020. The special incentive bonus will be paid to you in a
cash lump sum, less applicable deductions and subject to your continued
employment through such date, on the next available pay day following such date.
The special incentive bonus will not be considered program compensation for
purposes of any employee benefit plan, including, but not limited to, the Unisys
Savings Plan.
Notwithstanding the foregoing, in the event of the termination of your
employment by the Company without Cause (as defined herein), the special
incentive bonus will be paid to you in a lump sum promptly following the date of
your termination. Upon your termination of employment for any other reason
following the date of this Agreement but prior to the earlier of April 26, 2020,
any right you may have to receive either the special incentive bonus will be
forfeited.
As used in this agreement, “Cause” means your (i) intentional dishonesty in any
aspect of your employment; (ii) conviction (including pursuant to a plea of
guilty or nolo contendere) of any felony, or a misdemeanor that impairs your
ability to substantially perform your job (iii) engagement in conduct which
violates the Unisys Code of Ethical Conduct; (iv) violation any law or
administrative regulation related to the Company’s business; (v) willful failure
to perform your duties to a substantial degree, upon written notice and a
reasonable opportunity to cure; or (vi) use of the Company’s confidential or
proprietary information improperly.
By signing below, you acknowledge and agree that nothing in this Agreement shall
alter or extinguish any of your obligations to Unisys under the terms of your
Employee Proprietary Information, Invention and Non-Competition Agreement, or,
without limitation, your duties to abide by all policies of Unisys and to
perform your duties and responsibilities in a manner demonstrating optimal
output and effort. You agree that your failure to comply with this paragraph or
any other provision in this Agreement, with such compliance to be determined at
the sole discretion of Unisys, will result in the forfeiture of your eligibility
for the special incentive bonus.


katiesignature2.jpg [katiesignature2.jpg]

--------------------------------------------------------------------------------





This letter and the amounts referenced herein are confidential and should not be
discussed with anyone (including co-workers and the Company’s advisors) other
than the signer of this letter, members of your family and your financial and
legal advisors. We are relying on your sensitivity and professionalism in
observing this request.
If any amounts payable hereunder are subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, and if the reduction of any amounts
payable hereunder to the maximum amount that could be paid to you without giving
rise to the excise tax under Section 4999 would provide you with a greater after
tax amount than if any amounts payable hereunder were not reduced, then the
amounts payable hereunder will be reduced (but not below zero) to the maximum
amount that could be paid to you without giving rise to the excise tax. If such
reductions would not result in a greater after tax amount to you, then the
amounts hereunder will not be reduced.
You will not have any right to transfer, assign, pledge, alienate or create a
lien upon the special incentive bonus. The special incentive bonus is unfunded
and unsecured and payable out of the general funds of the Company. Nothing in
this letter is intended to suggest any guaranteed period of continued employment
and your employment will at all times continue to be terminable by you or the
Company. This letter will be binding on any successor to the Company.
This letter will be governed by, and construed in accordance with, the laws of
the Commonwealth of Pennsylvania. The payments under this letter are intended to
be “short-term deferrals” that do not constitute “deferred compensation” subject
to Section 409A of the Internal Revenue Code (“Section 409A”). The parties agree
to interpret and administer this letter in a manner intended to comply with
Section 409A. If and to the extent that any payment under this letter is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A (because a payment is not a “short-term deferral” and
not an involuntary severance payment under Treas. Reg. §1.409A-1(b)(9)(iii)) and
that is payable to you by reason of your termination of employment, then (1)
such payment or benefit will be made or provided to you only upon a “separation
from service” as defined for purposes of Section 409A under applicable
regulations and (2) if you are a “specified employee” (within the meaning of
Section 409A and as determined by the Company), such payment will not be made or
provided before the date that is six months after the date of your separation
from service (or your earlier death or a change in ownership or effective
control within the meaning of Section 409A).
If any provision of this Agreement or application thereof is adjudged to be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provisions or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect.





--------------------------------------------------------------------------------





We thank you for the service you have rendered in the past and look forward to
your continued contribution to the success of the Company. Please acknowledge
your acceptance of the terms of this letter and return it to me at your earliest
convenience.
Yours truly,
/s/ Katie K. Ebrahimi
Katie K. Ebrahimi
SVP & Chief Human Resources Officer




I have read the above and accept this offer as stated:
Accepted:
/s/ Michael Thomson  
 
4/22/2019
 
 
Michael Thomson
 
Date
 






